Citation Nr: 0425349	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  03-05 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for claimed 
hypertension.  

3.  Entitlement to service connection for a claimed bilateral 
hearing loss.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1966 to 
January 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the RO.  

It appears that the veteran withdrew his claim of entitlement 
to service connection for the residuals of Agent Orange 
exposure.  At his May 2004 hearing before the undersigned 
Veterans Law Judge, his representative did not mention that 
matter when enumerating the issue on appeal.  See 38 C.F.R. 
§ 20.204.  

The issues of service connection for hypertension and 
bilateral hearing loss are addressed in the REMAND portion of 
this document and are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The veteran is shown to have PTSD that as likely as is 
related to traumatic experiences during his active duty in 
the Republic of Vietnam.  



CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
his disability manifested by PTSD is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to favorably decide the veteran's claim.  The veteran 
and her representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf 
including presenting evidence at a hearing in May 2004.  

Further, by January 2002 and March 2003 letters, June 2003 
Statement of the Case, and June 2003 Supplemental Statement 
of the Case, he and his representative have been notified of 
the evidence needed to establish the benefit sought and have 
been advised via those documents regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Factual Background 

The veteran's service medical records make no reference to a 
diagnosis of PTSD or complaints consistent with a diagnosis 
thereof.  

The veteran's service personnel records, however, do reflect 
service in the Republic of Vietnam and participation in the 
Vietnam Counter Offensive Phase II, the Vietnam 
Counteroffensive Phase III and the Tet Offensive.  The 
service personnel records as well as the veteran's DD Form 
214 reflect that he served as a movements specialist with the 
402nd Transportation Company.  

The DD Form 214 also indicates that the veteran was awarded 
the Vietnam Service Medal, The Vietnam Campaign Medal with a 
Bronze Star, and the National Defense Service Medal.  

The veteran began to experience sleep disturbances, 
flashbacks, intrusive thoughts of Vietnam, and nightmares 
following the terrorist attacks of September 11th 2001.  PTSD 
was first diagnosed in or about November 2001.  The veteran 
began to receive VA treatment for PTSD at that time.  

In an October 2002 report, a psychologist noted that the 
veteran had PTSD and suffered from such symptoms as 
isolation, alienation, emotional numbness, anger, nightmares, 
survivor's guilt, flashbacks, and intrusive thoughts and 
images of Vietnam.  The psychologist outlined a treatment 
plan for the veteran and opined that PTSD affected every 
aspect of the veteran's life.  The psychologist asserted that 
VA should consider the veteran disabled due to PTSD.  

A May 2003 VA psychiatric report indicated symptoms of 
depression, anger, and anxiety.  The report reflected that 
the veteran was a movements specialist and that he carried 
troops from Long Binh to various destinations in Vietnam.  On 
one occasion he witnessed a soldier while he was shot.  The 
report went on to describe the nature of the veteran's 
nightmares and flashbacks which were both related to Vietnam 
experiences.  The diagnosis was that of PTSD.  

At his May 2004 hearing, the veteran testified that, when he 
first arrived in Vietnam in October 1966, there was shooting 
at the airport in Long Binh.  He indicated that his duties 
included transporting troops to various locations in Vietnam 
and driving back and forth from Long Binh to Saigon.  He 
experienced shooting and explosions on a regular basis and at 
camp at night he was compelled to use his weapon on occasion.  
He reported seeing the suicide of a fellow soldier as well as 
an explosion of an ammunition dump.  He testified that he was 
attached to the 125th Transportation Unit of the 4th Infantry 
Battalion.  


Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

Initially, the Board finds that the veteran served as a 
movements specialist attached to an infantry battalion for 
more than a year in the Republic of Vietnam.  38 U.S.C.A. 
§ 1154; 38 C.F.R. § 3.304(f).  He has reported being exposed 
to ambushes in connection with his convoy duties and, during 
the recent hearing, described attacks on his base during the 
Tet Offensive.  Indeed, according to his testimony, he did 
have to rely on his weapon in certain situations, and the 
Board finds this testimony to be credible.  

Significantly, the service personnel records do serve to 
confirm his participation in the Vietnam Counter Offensive 
Phase II, the Vietnam Counteroffensive Phase III and the Tet 
Counteroffensive.  

The medical evidence demonstrated that the veteran currently 
suffers from PTSD.  A present disability is essential for 
establishing service connection.  Id.; 38 C.F.R. § 3.303; 
Gilpin, supra.  

The evidence, moreover, establishes a nexus between the 
veteran's currently diagnosed PTSD and reported in-service 
stressors.  The October 2002 report of the psychologist and 
the May 2003 psychiatric report suggest that the veteran's 
PTSD stems from experiences in Vietnam.  The Board also 
observes that the veteran's nightmares, flashbacks, and 
intrusive thoughts and images have all been said to be 
Vietnam related.  

Pursuant to the foregoing, the Board concludes that the 
veteran is shown to meet the criteria for service connection 
for PTSD.  He has a present disability, has described 
stressors that have been shown to be related to service in 
the Republic of Vietnam, and has a link between the in-
service stressors and his current PTSD.  38 C.F.R. §§ 3.303, 
3.304(f).  

The Board finds in this regard that his stressors have been 
independently verified.  However, his unit assignment and 
identified campaigns along with the recent hearing testimony 
as likely as not do serve to establish that the reported 
stressor events did occur.  

The evidence, in the Board's view, is in relative equipoise, 
and in such situations, all reasonable doubt must be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.  For this reason, the veteran must 
prevail in his claim of service connection for PTSD.  




ORDER

Service connection for PTSD is granted.  



REMAND 

VCAA provides, among other things, for notice and assistance 
to claimants under certain circumstances.  VA has issued 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003)).  

The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will provide 
a claimant who files a substantially complete application for 
VA benefits.  

VCAA notice must include, of course, details regarding the 
veteran's and VA's respective responsibilities with respect 
to securing and furnishing relevant evidence.  Quartuccio, 
supra.  

The RO must ask the veteran to list all private health care 
providers who have treated him for hypertension and hearing 
loss.  Then, after securing the necessary release, the RO 
must make reasonable efforts to obtain these records.  

The RO must schedule a VA medical examination to determine 
the likely etiology of the veteran's hypertension.  The 
examiner must base the opinion on current examination results 
and a review of the entire record.  

The veteran must be afforded a VA audiologic examination to 
determine whether he suffers from hearing loss under the 
criteria set forth in 38 C.F.R. § 3.385 and for an opinion 
regarding the likely etiology thereof.  The examiner must 
base the opinion on current examination results and a review 
of the entire record.  

Accordingly, these matters are REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

2.  The RO must inform the veteran of the 
provisions of VCAA, the types of evidence 
necessary to establish his claims, as 
well as which evidence VA will obtain, 
which evidence he must provide, and which 
evidence VA will assist him in securing.  
Quartuccio, supra.  The RO must review 
the claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the holding in Paralyzed 
Veterans of America, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hypertension 
and hearing loss since separation from 
service.  After securing the necessary 
release, the RO should obtain these 
records.  

4.  The RO must schedule a VA audiologic 
examination to determine the nature and 
likely etiology of the claimed bilateral 
hearing loss.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All indicated 
testing should be performed in this 
regard.  A rationale for all opinions and 
conclusions must be provided.  The 
examiner must be instructed that hearing 
loss for VA purposes exists when the 
auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less that 94 percent correct.  See 
38 C.F.R. § 3.385 (2003).  

5.  The veteran should be afforded a VA 
medical examination to determine the 
nature and likely etiology of the claimed 
hypertension.  If so, the examiner should 
issue an opinion regarding the likely 
etiology of that disability and likely 
date of onset.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  A 
rationale for all opinions and 
conclusions must be provided.  
Speculation should be avoided.  

6.  The veteran is advised that failure 
to report for a scheduled VA examination 
without good cause shown may result in 
adverse consequences.  38 C.F.R. § 3.655.  

7.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examinations and opinions are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  Finally, the RO should readjudicate 
the claim.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



